





Exhibit 10.2




SECOND AMENDMENT TO THE
STONE ENERGY CORPORATION
2009 AMENDED AND RESTATED STOCK INCENTIVE PLAN




THIS SECOND AMENDMENT (the “Second Amendment”) to the Stone Energy Corporation
2009 Amended and Restated Stock Incentive Plan (As Amended and Restated December
17, 2015) (the “Plan”), is made by Stone Energy Corporation (the “Company”).
W I T N E S S E T H:


WHEREAS, the Company previously adopted the Plan, under which the Company is
authorized to grant equity-based incentive awards to certain employees and other
service providers of the Company;
WHEREAS, at the Company’s 2016 Annual Meeting of Stockholders held on May 19,
2016, the Company’s stockholders approved the adoption of the First Amendment to
the Plan to increase the number of shares of common stock, $0.01 par value per
share, of the Company (“Common Stock”) reserved for issuance under the Plan by
450,000 shares to 10,575,000 shares;
WHEREAS, on May 27, 2016, the Board of Directors of the Company (the “Board”)
approved a 1-for-10 reverse split of the Company’s issued and outstanding shares
of Common Stock (the “Reverse Stock Split”) effective at 4:01 p.m., Eastern
time, on June 10, 2016, and the Common Stock began trading on a split-adjusted
basis when the market opened on June 13, 2016 (the “Effective Time”);
WHEREAS, Paragraph XII of the Plan provides that the Board may amend the Plan
under certain circumstances; and


WHEREAS, the Board has determined that it is desirable to amend the Plan in the
manner contemplated hereby to reflect the Reverse Stock Split.


NOW, THEREFORE, the Plan shall be amended as set forth below, effective as of
the Effective Time and in accordance with the adjustment provisions set forth in
Paragraph XI of the Plan:


1.    Subparagraph V(a) of the Plan is hereby deleted and restated in its
entirety to read as follows:
 
(a)    Shares Subject to the Plan and Award Limits. Subject to adjustment in the
same manner as provided in Paragraph XI with respect to shares of Common Stock
subject to Awards then outstanding, the aggregate number of shares of Common
Stock that may be issued under the Plan, and the maximum number of shares of
Common Stock that may be issued under the Plan through Incentive Stock Options,
shall not exceed 1,057,500 shares (which number includes the number of shares of
Common Stock previously issued pursuant to an award (or made subject to an award
that has not expired or been terminated) granted under the 2004 Plan, the 2001
Plan, the 2000 Plan, or the 1993 Plan). Shares of Common Stock subject to an
Award under this Plan that expires or is canceled, forfeited, exchanged, settled
in cash or otherwise terminated without the actual delivery of shares
(Restricted Stock Awards shall not be considered “delivered shares” for this
purpose), will again be available for Awards under this Plan, except that if any
such shares could not again be available for Awards to a particular Participant
under any applicable law or regulation, such shares shall be available
exclusively for Awards to Participants who are not subject to such limitation.





--------------------------------------------------------------------------------





Notwithstanding the foregoing, (i) the number of shares tendered or withheld in
payment of any exercise or purchase price of an Award or taxes relating to an
Award, (ii) shares that were subject to an Option or a Stock Appreciation Right
but were not issued or delivered as a result of the net settlement or net
exercise of such Option or Stock Appreciation Right and (iii) shares repurchased
on the open market with the proceeds of an Option’s exercise price, will not, in
each case, be available for Awards under this Plan. The Board may adopt
reasonable counting procedures to ensure appropriate counting, avoid double
counting (as, for example, in the case of tandem or substitute Awards) and make
adjustments if the number of shares of Common Stock actually delivered differs
from the number of shares previously counted in connection with an Award.
2.    Subparagraph X(b)(ix) of the Plan is hereby deleted and restated in its
entirety to read as follows:
 
(ix)     Limits on Awards to Covered Employees. In each calendar year during any
part of which this Plan is in effect, a Covered Employee may not be granted
Awards intended to be Section 162(m) Awards, (i) to the extent such Award is
based on a number of shares of Common Stock, relating to more than 150,000
shares of Common Stock, subject to adjustment in a manner consistent with any
adjustment made pursuant to Paragraph XI and (ii) to the extent such Award is
designated to be paid only in cash, or an Award the settlement of which is not
based on a number of shares of Common Stock, having a value determined on the
date of grant in excess of $10,000,000.


RESOLVED, FURTHER, that except as provided above, the Plan shall continue to
read in its current state.


[Remainder of Page Intentionally Left Blank.]


    





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused the execution of this Second
Amendment by its duly authorized officer.




 
 
STONE ENERGY CORPORATION
 
 
 
 
 
 
By:
/s/ Lisa S. Jaubert
 
 
 
Lisa S. Jaubert
 
 
 
Senior Vice President,
 
 
 
General Counsel and Secretary
 
 
 
 
 
 
Date:
June 10, 2016






